       Case 4:20-cv-02777-YGR Document 29 Filed 07/13/20 Page 1 of 11



 1    REESE LLP                                      REESE LLP
      Michael R. Reese (SBN: 206773)                 George V. Granade (SBN: 316050)
 2    mreese@reesellp.com                            granade@reesellp.com
      100 West 93rd Street, 16th Floor               8484 Wilshire Boulevard, Suite 515
 3    New York, New York 10025                       Los Angeles, California 20015
      Telephone: (212) 643-0500                      Telephone: (310) 393-0070
 4    Facsimile: (212) 253-4272                      Facsimile: (212) 253-4272
 5   SHEEHAN & ASSOCIATES, P.C.
     Spencer Sheehan (admitted pro hac vice)
 6   spencer@spencersheehan.com
     505 Northern Boulevard, Suite 311
 7   Great Neck, New York 11021
     Telephone: (516) 303-0552
 8   Facsimile: (516) 234-7800
 9   Counsel for Plaintiff and the Proposed Class
10    NEDEAU LAW P.C.                                FOLEY HOAG LLP
      Christopher A. Nedeau (SBN: 81297)             Philip C. Swain (SBN: 150322)
11    cnedeau@nedeaulaw.net                          pcs@foleyhoag.com
      750 Battery Street, 7th Floor                  Jennifer Yoo (SBN: 304355)
12    San Francisco, CA 94111                        jyoo@foleyhoag.com
      Telephone: (415) 516-4010                      155 Seaport Boulevard
13                                                   Boston, MA 02210
                                                     Telephone: (617) 832-1000
14                                                   Facsimile: (617) 832-7000
      FOLEY HOAG LLP
15    August T. Horvath (pro hac vice petition
      forthcoming)
16    AHorvath@FoleyHoag.com
      1301 Ave. of the Americas, 25th floor
17    New York, NY 10019
      Telephone: (646) 927-5544
18
     Counsel for Defendant
19
                               UNITED STATES DISTRICT COURT
20                           NORTHERN DISTRICT OF CALIFORNIA
                                    OAKLAND DIVISION
21
      LISA VIZCARRA, individually and on behalf           Case No. 4:20-cv-02777-YGR
22    of all others similarly situated,
                                                          JOINT CASE MANAGEMENT
23                                 Plaintiffs,            STATEMENT
24            v.                                          Judge:       Hon. Yvonne Gonzalez-Rogers
                                                          Courtroom:   1, 4th Floor
25    UNILEVER UNITED STATES, INC.,                       Date:        July 20, 2020
                                                          Time:        2:00 p.m.
26                                 Defendant.
27

28                                                  -1-
      JOINT CASE MANAGEMENT STATEMENT
      Case No. 4:20-cv-02777-YGR


     FH5157682.2
       Case 4:20-cv-02777-YGR Document 29 Filed 07/13/20 Page 2 of 11



 1            The parties to the above-entitled action jointly submit this JOINT CASE
 2   MANAGEMENT STATEMENT pursuant to Federal Rules of Civil Procedure 16 and 26(f) and
 3   this District’s Standing Order regarding Contents of Joint Case Management Statement.
 4            1.     Jurisdiction and Service
 5            Defendant Unilever United States, Inc. (“Defendant”) has been served in this proceeding.
 6   No remaining parties need to be served. Defendant does not contest personal jurisdiction or
 7   venue.
 8            2.     Facts
 9            Plaintiff’s Statement
10            As alleged in the complaint filed on April 21, 2020 (Dkt. 1)(“Complaint”), this is an
11   action brought against Defendant for alleged violation of the consumer protection laws of
12   California for Defendant’s allegedly false, deceptive, and unlawful marketing and sales of
13   Breyers’ Vanilla Ice Cream (“Products”).
14            Defendant’s misrepresents the key ingredient in the Product – vanilla. Laboratory test
15   results evidence that the vanilla taste of the Products does not come exclusively, or even
16   predominantly, from the vanilla bean. Rather, it comes from artificial sources. This is material to
17   consumers and in violation of California’s consumer protection laws.
18            Defendant’s Statement
19            Plaintiff alleges, first, that the flavor labeling of Breyers Natural Vanilla Ice Cream, (the
20   “Product”) is out of compliance with FDA and other food regulations, and second, that the

21   labeling and advertising of the product communicates to consumers that the Product “contains

22   [no] flavors not derived from the vanilla bean from the vanilla plant.” Complaint ¶ 27. These

23   allegations fail as a matter of law because Plaintiff misinterprets the relevant food regulations

24   and, instead of enforcing these regulations against Unilever, seeks to impose additional labeling

25   requirements inconsistent with those regulations in a manner pre-empted by federal law.

26   Substantively, Plaintiff’s allegations that the Product’s labeling communicates to reasonable

27   consumers that the Product contains no vanilla or non-vanilla flavors derived from any source

28   other than vanilla beans are unsupported, baseless,
                                                      -2-and implausible.
      JOINT CASE MANAGEMENT STATEMENT
      Case No. 20-cv-02777-YGR


     FH5157682.2
       Case 4:20-cv-02777-YGR Document 29 Filed 07/13/20 Page 3 of 11



 1          Further, as Plaintiff’s counsel already are aware through formulation information
 2   produced in a related case, the messages alleged to be communicated by Unilever’s labeling are,
 3   in fact, truthful. Plaintiff’s contentions about the Product ingredients were thus baseless when
 4   made, and are known by Plaintiff to be false, as is the fact that Plaintiff’s “laboratory test,” also
 5   proffered in that litigation, is completely incapable of detecting whether a product is flavored with
 6   vanilla bean extract or with other flavorings and thus provides no basis for Plaintiff’s allegations.
 7          Finally, Plaintiff and the putative class did not suffer cognizable injury because Unilever
 8   did not charge a price premium for identifying “vanilla” as the flavor of the Product, or for any of
 9   the other representations challenged.
10          Key Factual Issues in Dispute
11   The following are key factual issues in dispute:
12          1. Whether Unilever’s designation of the Product as vanilla flavored would lead a
13                 reasonable consumer to believe that all or substantially all of the vanilla flavor in the
14                 Product must come from vanilla bean extract, and/or other variations of this allegation
15                 made by Plaintiff.
16          2. The composition of the flavoring ingredients in the Product.
17          3. Whether Defendant charged any price premium for the Product as a result of the
18                 specific “vanilla” flavor designator, as would be required for Plaintiff and class
19                 members to have sustained cognizable injury under the causes of action alleged.
20          3.        Legal Issues

21          Defendant’s Position:
22          On May 6, 2020, Defendant moved to dismiss Plaintiff’s Complaint on the grounds that:
23   (1) Plaintiff failed to provide pre-suit notice pursuant to California Consumer Legal Remedies
24   Act (“CLRA”); (2) Plaintiff does not have standing to pursue injunctive relief; and (3) without
25   violation of the CLRA, Plaintiff’s pendant claim for violation of California’s Unfair Competition
26   Law (“UCL”) also fails. (Dkt. 7.)
27          In any action for damages under the CLRA, a plaintiff must provide the person alleged to
28   have violated the CLRA with notice of the alleged
                                                     -3-violation and an opportunity to correct, and it
      JOINT CASE MANAGEMENT STATEMENT
      Case No. 20-cv-02777-YGR


     FH5157682.2
       Case 4:20-cv-02777-YGR Document 29 Filed 07/13/20 Page 4 of 11



 1   is undisputed that Plaintiff here did not do so. It is established law that this requirement is not
 2   satisfied by notice having been provided by a different plaintiff in a different, even if similar,
 3   case. Plaintiff’s claims for damages, including those under the UCL that leverage the alleged
 4   CLRA violations through the “unlawful” prong, should be dismissed. Further, Plaintiff cannot
 5   assert cognizable monetary injury under the case law of this Circuit because she cannot plausibly
 6   claim that she will be deceived by the Product’s labeling again, now that she allegedly knows its
 7   true ingredient composition.
 8          To the extent that any part of the Complaint survives Defendant’s currently pending
 9   motion, remaining legal issues will include:
10          1. the correct interpretation of federal food law and regulations as they pertain to the
11                 Product; and
12          2. the application of the consumer deception standard under the CLRA, the UCL, and the
13                 False Advertising Law.
14          Plaintiffs’ Position: It is black letter law that pre-suit notice on behalf of one California
15   class member is sufficient notice on behalf of all California class members. Here, Defendant
16   concedes it received timely CLRA pre-suit notice from another class member. That is sufficient.
17   With respect to injunctive relief, Your Honor has addressed and rejected the same argument in a
18   similar case. It should be rejected here as well. Finally, the Complaint sufficiently states
19   violations of the CLRA. Accordingly, the UCL claim can proceed. But even if Defendant were
20   correct that the CLRA claims were insufficient, the UCL claim is sufficient because Defendant

21   has alleged to violate other laws, including California’s Sherman Act.

22          4.        Motions
23          Defendant filed a motion to dismiss the Complaint on May 6, 2020 (Dkt. 7) (“Defendant’s
24   Motion”). On May 20, 2020, Plaintiff filed her opposition to Defendant’s Motion on April 27,
25   2020 (Dkt. 10)(“Plaintiff’s Opposition”). Defendant filed its reply on May 27, 2020 (Dkt. 13)
26   (“Defendant’s Reply”). On June 8, 2020, the Court took Defendant’s motion under submission
27   on the papers and vacated the hearing previously scheduled for June 16, 2020 (Dkt. 19).
28                                                      -4-
      JOINT CASE MANAGEMENT STATEMENT
      Case No. 20-cv-02777-YGR


     FH5157682.2
       Case 4:20-cv-02777-YGR Document 29 Filed 07/13/20 Page 5 of 11



 1          Defendant may file a motion under Rule 12(c) to dismiss, on the pleadings, any part of the
 2   Complaint that survives the currently pending motion, on the grounds that: (1) Plaintiff’s claims
 3   are pre-empted because they seek to establish requirements inconsistent with those of the Food,
 4   Drug & Cosmetic Act and of the Sherman Law; (2) Plaintiff fails to state a claim because no
 5   reasonable consumer would interpret or be deceived by Unilever’s labeling as Plaintiff alleges;
 6   and (3) Plaintiff has no plausible basis for her allegations about the actual flavoring ingredient
 7   composition of the Product.
 8          Plaintiffs will file a motion for class certification and possibly a motion for summary
 9   judgment.
10          Defendant may file a motion for summary judgment in this matter and, as necessary,
11   oppose any motion for class certification filed by Plaintiff.
12          5.      Amendment of Pleadings
13          Plaintiff does not intend to amend the pleadings.
14          6.      Evidence Preservation
15          The Parties conducted a Rule 26 conference on May 26, 2020 and discussed steps to
16   preserve evidence and certified that they have reviewed guidelines related to the discovery of
17   electronically stored information. Each Party asserts that they are taking reasonable and
18   proportionate steps to comply with its or their obligation to preserve evidence, including
19   electronically stored information. Communications among the Parties on Electronically Stored
20   Information (“ESI”) are ongoing, and the Parties have agreed they will make efforts to work

21   together cooperatively in the production of ESI.

22          7.      Disclosures
23          Pursuant to Rule 26, the parties exchanged initial disclosures on June 29, 2020.
24          Plaintiffs’ initial disclosures included identification of persons with knowledge of
25   plaintiffs’ experiences with the Product.
26          Defendant’s initial disclosures included an identification of persons at Defendant
27   knowledgeable regarding the development, labeling, and marketing of the Product.
28          8.      Discovery                           -5-
      JOINT CASE MANAGEMENT STATEMENT
      Case No. 20-cv-02777-YGR


     FH5157682.2
       Case 4:20-cv-02777-YGR Document 29 Filed 07/13/20 Page 6 of 11



 1           The Parties conferred regarding discovery pursuant to Rule 26(f) on May 26, 2020. The
 2   Parties have not yet taken discovery. Because discovery in this action is likely to involve the
 3   production of confidential information, the Parties anticipate filing a Stipulated Protective Order,
 4   and intend to work together cooperatively to reach agreement on the terms of that Order. The
 5   Parties are conferring regarding the form of Order now and will submit an Order for the Court’s
 6   consideration and entry. The Parties believe that the limits on discovery set by the Federal Rules
 7   of Civil Procedure are appropriate for this case.
 8           Plaintiffs’ Statement
 9           Plaintiffs will propound document requests, interrogatories, and requests for admission.
10   Plaintiffs will also depose corporate representatives of Defendant pursuant to Federal Civil
11   Procedure Rule 30(b)(6) as well as employees of Defendant in their individual capacity.
12   Plaintiffs will also depose any experts that Defendant will use in this matter.
13           The subjects of Plaintiff’s discovery may include, among other subjects, the marketing
14   and labeling of the Products; Defendant’s studies of consumer interpretation; and Defendant’s
15   pricing of the Products.
16           Defendant’s Statement
17           Defendant will propound on Plaintiff interrogatories, document requests, and requests for
18   admission. Defendant anticipates deposing Plaintiff and other witnesses listed in Plaintiff’s initial
19   disclosures. Defendant also anticipates deposing any experts that Plaintiff intends to present.
20   Defendant may also serve discovery on third parties, including the currently unidentified

21   individuals who performed the “laboratory analysis” proffered by Plaintiff.

22           The subjects of Defendant’s discovery may include the basis for Plaintiff’s allegations that

23   the labels of the Product are false and misleading; Plaintiff’s purchase history of the Product and

24   related food purchase habits and history; the validity of the purported “laboratory test”; the

25   nature, amount, and facts surrounding Plaintiff’s alleged injury and damages; and subjects

26   relating to Plaintiff’s satisfaction of the conditions to certify this matter as a class action.

27           9.      Class Action
28                                                       -6-
      JOINT CASE MANAGEMENT STATEMENT
      Case No. 20-cv-02777-YGR


     FH5157682.2
       Case 4:20-cv-02777-YGR Document 29 Filed 07/13/20 Page 7 of 11



 1             The parties propose that Plaintiff file her motion for class certification no later than
 2   February 26, 2021. The parties further propose a briefing schedule where Defendant will file its
 3   opposition by March 26, 2021 and Plaintiff will file her reply by April 23, 2021.
 4             The parties have reviewed the Procedural Guidance for Class Action Settlements.
 5             10.    Related Cases
 6             Plaintiff and Defendant are unaware of any related cases pending in this jurisdiction.
 7   There is a related matter pending in the Eastern District of New York, Derchin v. Unilever United
 8   States, Inc., Case no. 19-cv-03543-RPK-RER, and one in the Southern District of New York,
 9   Falborn v. Unilever United States, Inc., Case No. 7:20-cv-4138-KMK-LMS. There was formerly
10   a related matter pending in the Southern District of California, Nunez v. Unilever United States,
11   Inc., 2:20-cv-3846-JFW-KS, but it was voluntarily dismissed the day after it was filed.
12             11.    Relief
13             Plaintiffs’ Statement
14             Plaintiffs’ seek both monetary and injunctive relief. Plaintiffs intend to utilize damage
15   experts to determine the amount of relief.
16             Defendant’s Statement
17             Defendant denies that Plaintiff has been harmed or damaged by Defendant in any amount,
18   and denies that Plaintiff is entitled to any relief whatsoever. Defendant does not assert claims for
19   relief against Plaintiff, but may seek costs and attorney fees at the conclusion of this litigation.
20             12.    Settlement and ADR

21             On June 29, 2020, the Parties have discussed settlement and ADR and believe that a
22   settlement conference with a Magistrate is appropriate and may be productive. The Parties filed
23   their ADR certification on June 29, 2020 (Dkt. 23), reflecting their agreement for use of a
24   settlement conference before a Magistrate as their preferred ADR method.
25             13.    Consent to a Magistrate Judge for All Purposes
26             Plaintiff has already declined consent to proceed before a Magistrate in this action. (ECF
27   No. 2).
28             14.    Other References                    -7-
      JOINT CASE MANAGEMENT STATEMENT
      Case No. 20-cv-02777-YGR


     FH5157682.2
       Case 4:20-cv-02777-YGR Document 29 Filed 07/13/20 Page 8 of 11



 1          The Parties do not believe that the case is suitable for reference to binding arbitration, a
 2   special master, or the Judicial Panel on Multidistrict Litigation.
 3          15.     Narrowing of the Issues
 4          The Parties do not believe any issue can be narrowed at this juncture, except as set forth in
 5   Defendant’s pending motion to dismiss.
 6          16.     Expedited Trial Procedure
 7          The Parties do not believe that the case can be handled under an expedited trial procedure.
 8          17.     Scheduling
 9          The Parties propose the following schedule:
10          DEADLINE TO AMEND PLEADINGS: 30 days after a ruling on Defendant’s pending
11          motion to dismiss.
12          CLASS CERTIFICATION FACT DISCOVERY CUTOFF: February 12, 2021
13          FACTUAL DISCOVERY CUTOFF: Three months after the court’s decision on the
14          motion for class certification
15          CLASS CERTIFICATION EXPERT DISCLOSURES:                          February 19, 2021
16          CLASS CERTIFICATION REBUTTAL EXPERT DISCLOSURES: March 26, 2021
17          CLASS CERTIFICATION EXPERT DISCOVERY CUTOFF: April 16, 2021
18          NON-CLASS MERITS EXPERTS DISCOVERY: To be determined after the court’s
19          decision on the motion for class certification
20          CLASS CERTIFICATION MOTIONS:                       February 26, 2021
21                  OPPOSITION BRIEFS:                                March 26, 2021
22                  REPLY BRIEFS:                                     April 23, 2021
23                  DEADLINE FOR DISPOSITIVE MOTIONS:                        To be determined after court
24          decision on motion for class certification
25                  JOINT PRETRIAL ORDER:                      To be determined after court decision on
26          motion for class certification
27                  FINAL PRETRIAL CONFERENCE:                        To be determined after court decision
28          on motion for class certification            -8-
      JOINT CASE MANAGEMENT STATEMENT
      Case No. 20-cv-02777-YGR


     FH5157682.2
       Case 4:20-cv-02777-YGR Document 29 Filed 07/13/20 Page 9 of 11



 1                  TRIAL:                                          TBD
 2          18.     Trial
 3          Plaintiff has demanded a jury trial on all matters so triable. The Parties anticipate that a
 4   trial will take approximately five to seven days.
 5          19.     Disclosure of Non-party Interested Entities
 6          The Parties have filed a Certification of Interested Entities or Persons. As required by the
 7   General Order, the Parties restate their disclosure statements and certificate of interested entities
 8   as follows:
 9          Plaintiff: Lisa Vizcarra.
10          Defendant: Pursuant to Federal Rule of Civil Procedure 7.1, Defendant has identified the
11   following entities as potentially having a pecuniary interest in the outcome of this case: Unilever
12   United States, Inc.; UNUS Holding B.V.; Unilever US Investments Limited; Unilever US
13   Investments B.V.; Unilever PLC; Unilever N.V.; Plaintiff Lisa Vizcarrra; counsel of record for
14   Plaintiff Lisa Vizcarra; and counsel of record for Defendant Unilever.
15          Pursuant to Civil L.R. 3-15, the undersigned certifies and restates that as of this date, other
16   than the named parties and their shareholders and the entities identified by the Parties pursuant to
17   Fed. R. Civ. P. 7.1, no associations of persons, firms, partnerships, corporations (including parent
18   corporations) or other entities (i) have a financial interest in the subject matter in controversy or
19   in a party to the proceeding, or (ii) have a non-financial interest in that subject matter or in a party
20   that could be substantially affected by the outcome of this proceeding.

21          20. Professional Conduct
22          All attorneys of record have reviewed the Guidelines for Professional Conduct for the
23   Northern District of California.
24            21.     Other
25           The Parties do not anticipate any other matters at this time.
26

27

28                                                       -9-
      JOINT CASE MANAGEMENT STATEMENT
      Case No. 20-cv-02777-YGR


     FH5157682.2
      Case 4:20-cv-02777-YGR Document 29 Filed 07/13/20 Page 10 of 11



 1                                        REESE LLP
      Dated: July 13, 2020
 2                                        /s/ Michael R. Reese
                                          Michael R. Reese (SBN 206773)
 3                                        mreese@reesellp.com
                                          100 West 93rd Street, 16th Floor
 4                                        New York, New York 10025
                                          Telephone: (212) 643-0500
 5                                        Facsimile: (212) 253-4272
 6                                        REESE LLP
                                          George V. Granade (SBN: 316050)
 7                                        granade@reesellp.com
                                          8484 Wilshire Boulevard, Suite 515
 8                                        Los Angeles, California 20015
                                          Telephone: (310) 393-0070
 9                                        Facsimile: (212) 253-4272
10                                        SHEEHAN & ASSOCIATES, P.C. P
                                          Spencer Sheehan (admitted pro hac vice)
11                                        spencer@spencersheehan.com
                                          505 Northern Boulevard, Suite 311
12                                        Great Neck, New York 11021
                                          Telephone: (516) 303-0552
13                                        Facsimile: (516) 234-7800
14                                        Counsel for Plaintiffs
15                                        FOLEY HOAG LLP
16                                        /s/ Jennifer Yoo
                                          Jennifer Yoo (SBN: 304355)
17                                        jyoo@foleyhoag.com
                                          Philip C. Swain (SBN: 150322)
18                                        pcs@foleyhoag.com
                                          155 Seaport Boulevard
19                                        Boston, MA 02210
                                          Telephone: (617) 832-1000
20
                                          NEDEAU LAW P.C.
21                                        Christopher A. Nedeau (SBN: 81297)
                                          cnedeau@nedeaulaw.net
22                                        750 Battery Street, 7th Floor
                                          San Francisco, CA 94111
23                                        Telephone: (415) 516-4010

24                                        FOLEY HOAG LLP
                                          August T. Horvath (pro hac vice petition
25                                        forthcoming)
                                          AHorvath@FoleyHoag.com
26                                        1301 Ave. of the Americas, 25th floor
                                          New York, NY 10019
27                                        Telephone: (646) 927-5544
28                                         Counsel for Defendant
                                          -10-
      JOINT CASE MANAGEMENT STATEMENT
      Case No. 20-cv-02777-YGR


     FH5157682.2
      Case 4:20-cv-02777-YGR Document 29 Filed 07/13/20 Page 11 of 11



 1   I, Jennifer Yoo, hereby attest, pursuant to N.D. Cal. Local Rule 5-1(i)(3), that the concurrence to
     the filing of this document has been obtained from each signatory hereto
 2

 3
      DATED: July 13, 2020                               FOLEY HOAG LLP
 4

 5                                                       By: /s/ Jennifer Yoo
                                                             Jennifer Yoo
 6
                                                         Counsel for Defendant
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                    -11-
      JOINT CASE MANAGEMENT STATEMENT
      Case No. 20-cv-02777-YGR


     FH5157682.2
